Exhibit 10.22

LOGO [g34612image001.jpg]

EMPLOYMENT AGREEMENT

between

PEAK INTERNATIONAL LIMITED

and

JERRY ANG HERRERA

LOGO [g34612image003.jpg]



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 1

 

THIS AGREEMENT is made this 20th day of September, 2007 between PEAK
INTERNATIONAL LIMITED, a company incorporated in Bermuda, with its principal
office at Unit E & F, 19/F, CDW Building, 388 Castle Peak Road, Tsuen Wan, N.T.,
Hong Kong (the “Company”); and Jerry Ang Herrera, residing at 20 Floor, Flat B,
Block 6, Hanford Garden, Sam Shing LRT terminus, Tuen Mun, N.T., Hong Kong (the
“Employee”).

The parties agree as follows:

 

1. EMPLOYMENT

 

  1.1. The Employee shall be employed by the Company as Vice President of
Engineering / Quality.

 

2. PAYMENT UPON TERMINATION OF EMPLOYMENT

 

  2.1. The term (“Term”) of this Agreement shall commence on November 1, 2007
and this Agreement shall remain in effect its termination in accordance with its
terms. Without any cause, both parties have the right to terminate this
employment contract by giving 3 months’ written notice or payment of 3 months’
basic salary (the lump sum payment in clause 2.8) in lieu thereof.

 

  2.2. The Employee shall be paid the monthly basic salary USD19,718.

 

  2.3. Free accommodation in Shenzhen, PRC to be provided to the employee by the
company.

 

  2.4. The Company shall issue to the Employee stock options in respect of
90,000 ordinary shares in the Company under the Company’s stock option plan
subject to board of directors’ approval.

 

  2.5. The Employee shall be entitled to fly business class on all air flights
over five hours in length for travel on Company business during his employment
with the Company (“Employment”).

 

  2.6. The Employee shall be responsible for and shall pay all income, sales,
real estate, value added and other taxes and duties which are payable by the
Employee, without any form of assistance or contribution from the Company.

 

  2.7. The Employee shall be based in Shenzhen and shall be entitled to
participate in all Company benefit plans in effect in Peak during the term of
his employment with the Company or any subsidiary of the Company.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 2

 

  2.8. Subject to clauses 2.9 and 4, the Employee shall be entitled to a
lump-sum payment in an amount equal to the greater of (a) US$59,154 or (b) 3
months’ basic salary at the rate in effect at the time of termination of the
Employment, and any accrued but unused vacation pay (the “Termination Payment”)
within 15 days of receipt by the Company of the General Release in the form
attached hereto as Appendix I and signed by the Employee; and all of the
Employee’s stock options in the Company which would otherwise vest in the
Employee within 18 months of the date of termination of the Employment shall
immediately vest in full in the Employee upon receipt of the General Release by
the Company and be fully exercisable for a period of one year from the date of
termination of the Employment.

 

  2.9. The Termination Payment shall be the full and final settlement of any
rights, payments or benefits to which the Employee is entitled under this
Agreement and any other agreement or arrangement pursuant to which he is
employed by the Company or any of its subsidiaries or affiliates other than:

 

  2.9.1. benefits pursuant to any life, disability, health, or other insurance
policy or benefit plan provided by the Company to which the Employee was a
beneficiary on the date of termination of the Employment; and

 

  2.9.2. stock options issued to the Employee pursuant to any stock option plan
of the Company; and

 

  2.10. The Employee shall not be entitled to the Termination Payment when the
Employment is terminated in any of the following circumstances (the Employee
being entitled, in such circumstances, only to payment for accrued and unused
vacation, any payments to which he/she is otherwise entitled pursuant to life,
disability, health or other insurance plan, and to exercise any stock option to
the extent otherwise vested and exercisable under the terms of such plan and
stock option agreements):

 

  2.10.1. the conviction of the Employee of a felony involving dishonesty;

 

  2.10.2. termination of the Employment by the Company for Good Cause. “Good
Cause” shall mean (i) the Employee’s conviction of or guilty plea to the
commission of an act or acts constituting a felony under the laws of the United
States or any state thereof, (ii) action by the Employee involving personal
dishonesty (including without limitation any failure to declare or pay income
taxes in any jurisdiction in which the Employee shall be obligated to report
income taxes and/or to pay such taxes), theft or fraud in connection with the
Employee’s duties as an officer of the Company, or (iii) a breach of any one or
more material terms of this Agreement (including but not limited to the
confidentiality and non-solicitation provisions contained herein.)



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 3

 

  2.10.3. any material breach by the Employee of the terms (other than material
terms) of this Agreement that the Employee has failed to cure within 10 days of
receipt of written notice of such breach from the Company;

 

  2.10.4. the death of the Employee;

 

  2.10.5. the inability of the Employee due to ill health or physical or mental
condition to perform his / her duties and responsibilities in the ordinary and
usual manner required of a person in the Employee’s position for 90 days in any
six -month period;

 

  2.10.6. the resignation by the Employee, except if such resignation is the
result of a reduction by the Company of the Employee’s basic salary to less than
US$236,616 per year.

 

3. CHANGE IN CONTROL

 

  3.1. “Change in Control” of the Company means any transaction or series of
transactions in which any of the following occurs:

 

  3.1.1. the acquisition by any “person” (as such term is used in Section 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) of the “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then outstanding voting securities,

 

  3.1.2. the consummation of a merger or consolidation of the Company with or
into any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or

 

  3.1.3. the consummation of a complete liquidation of the Company or of the
sale or disposition by the Company of all or substantially all of the Company’s
assets.

 

  3.2. In the event the Employment with the Company is terminated in
anticipation of or within two years following a Change of Control (i) by the
Company without Good Cause or (ii) by the Employee with, in the sole opinion of
the Company, a good reason, then, in addition to the payments in Clause 2.7, all
of the Employee’s stock options shall immediately vest in full in the Employee
and be fully exercisable for a period of one year from the date of the
termination of the Employment.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 4

 

4. LIMITATION ON PAYMENTS

 

  4.1. In the event that the payments to the Employee under this Agreement
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) but for this, Clause 4, would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code or any similar or successor
provision, then the payments shall be reduced to such lesser amount that would
result in no portion of the payments being subject to excise tax under
Section 4999 of the Internal Revenue Code. Any determination required under this
Clause 4 shall be made by the Company’s independent accountants (the
“Accountants”), whose determination shall be conclusive and binding upon the
Employee and the Company for all purposes. For purposes of making the
calculations required by this Clause 4, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Clause 4.

 

5. CONFIDENTIALITY

 

  5.1. The Employee understands that by virtue of the Employment, the Employee
has been and will be exposed to confidential information, including all ideas,
information and materials, tangible or intangible, relating to the business of
the Company and its subsidiaries, their personnel (including their officers,
directors, shareholders, trustees, agents, employees and contractors), their
customers, clients, vendors, suppliers, distributors, consultants, or others
with whom the Company or its subsidiaries does business (“Confidential
Information”).

 

  5.2. The Employee agrees not to disclose any Confidential Information during
the Employment and for a period of 12 months after the termination of the
Employment and thereafter not to disclose the same unless the proposed recipient
of the Confidential Information has entered into an undertaking with the Company
to keep the Confidential Information confidential on terms no less exacting than
those set out herein; and provided always that the Employee shall not be obliged
to keep confidential any Confidential Information required to be disclosed as a
matter of law or to the extent that it becomes generally known to the public
other than as a result of any breach by the Employee of the terms herein.

 

  5.3. The Employee covenants and undertakes that after the termination of the
Employment, the Employee:

 

  5.3.1. shall not for a period of 12 months after the termination of the
Employment use any Confidential Information for any purpose;



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 5

 

  5.3.2. shall not destroy, retain or take with the Employee any Confidential
Information in a tangible form, which includes ideas, information or materials
in written or graphic form, on a computer disc or other medium, or otherwise
stored in or available through electronic or other form (“Tangible Form”); and

 

  5.3.3. shall immediately deliver to the Company any Confidential Information
in a Tangible Form that the Employee may then or thereafter hold or control, as
well as all other property, equipment, documents or things that the Employee was
issued or otherwise received or obtained during the Employment.

 

6. RESTRICTIVE COVENANTS

 

  6.1. The Employee covenants and undertakes that for a period of 12 months
following the termination of the Employment for any reason, the Employee shall
not:

 

  6.1.1. directly or indirectly induce any person who is an employee of the
Company (or any of its subsidiaries) to terminate his or her employment with the
Company (or any of its subsidiaries), whether or not such termination
constitutes a breach of that person’s employment contract;

 

  6.1.2. directly or indirectly solicit the custom or business of any person
who, as at the date of termination of the Employment, is (or, within the
preceding period of 12 months, was) a client or customer of the Company or its
subsidiaries, with the intention or for the purpose of supplying (or procuring
the supply of) precision engineered packing materials; or

 

  6.1.3. directly or indirectly and whether on his / her own account or on
account of any future employer, partner or associate, compete with the Company
or otherwise engage in or provide services related to the precision engineered
semiconductor packing business (including, without limitation, the business of
collecting and recycling semiconductor packing material) in the Hong Kong
Special Administrative Region of the People’s Republic of China, Singapore,
Malaysia or the United States of America.

 

7. RELEASE

 

  7.1. In consideration of, and as an express condition precedent to, the
Company’s obligation to make the Termination Payment, the Employee shall sign
and deliver to the Company a General Release in the form attached hereto as
Appendix 1.

 

  7.2. The Company shall not be obliged to make the Termination Payment in the
event that the General Release is not signed and delivered to the Company
following termination of the Employment. If the Employee shall fail to sign and
to deliver the General Release to the Company within 15 days of receipt of
notice from the Company requesting it, then, in such event, the Company shall be
released of its duties and obligations under this Agreement and the Employee
shall waive or cause to be waived any claims that the Employee may have under
this Agreement.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 6

 

8. ASSIGNMENT

 

  8.1 The rights and obligations under this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.

 

9. NOTICES

 

  9.1. All notices and other communications provided for hereunder must be in
writing and must be sent by courier to the party’s address indicated above or to
such other address as may be designated by a party by notice.

 

  9.2. Notices hereunder shall be effective when delivered.

 

10. MISCELLANEOUS

 

  10.1. This Agreement shall supersede any and all prior written or oral
agreements and discussions between the Employee and the Company regarding the
subject matter hereof and this Agreement contains the entire understanding of
the parties in respect of the subject matter hereof.

 

  10.2. If any of the restrictions contained in this Agreement shall be void or
unenforceable, then the remainder of this Agreement shall be enforced to the
fullest extent permitted by law.

 

  10.3. This Agreement is made in and shall be governed by and construed in
accordance with the laws of the state of California.

 

11. DISPUTES

 

  11.1. Any dispute hereunder shall be settled by binding arbitration in Alameda
County, CA in the English language before a single arbitrator pursuant to the
rules of the American Arbitration Association. Each party shall bear its own
legal fees and costs. The cost of arbitration shall be paid by the Company.

 

12. CODE OF ETHICS

 

  12.1. The Code of Ethics of the Company is attached hereto as Appendix II. The
Employee agrees to abide by the Code of Ethics, as presently in force and as
amended from time to time hereafter, during his employment with the Company.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 7

 

13. SURVIVAL

 

  13.1. Clauses 2.1, 2.7, 2.8, 2.9, 3.2, 4, 5, 6, 7, 8, 9, 10, 11 and 13 shall
survive the termination of this Agreement.

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement the day
and year first above written.

 

/s/ Jerry Ang Herrera Jerry Ang Herrera /s/ Dean Personne By Dean Personne,
President/CEO duly authorized for and on behalf of PEAK INTERNATIONAL LIMITED



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 8

 

APPENDIX I

GENERAL RELEASE

[Insert Date]

I, Jerry Ang Herrera, hereby release Peak International Limited (the “Company”)
of certain duties and obligations and waive any rights or remedies that I may
have against the Company as provided in this letter. This letter is delivered
pursuant to the Employment Agreement entered into between the Company and me
dated 20th September , 2007 (the “Employment Agreement”).

In consideration of the promises and mutual covenants contained in the
Employment Agreement, and for good and valuable consideration, the receipt and
sufficiency of which is expressly acknowledged, I hereby:

 

1. release and discharge the Company and its subsidiaries, and each of their
respective past and present officers, directors, shareholders, managers,
employees and agents, and their respective successors and assigns (collectively
the “Released Parties”), from any and all claims or demands, that I may have,
whether past, present or future, against the Released Parties, statutory or
otherwise, to the fullest extent permissible by law; and

 

2. waive the obligations, duties and liabilities that the Company may have,
whether past, present or future, statutory or otherwise, to the fullest extent
permissible by law; arising out of or relating in any way to my employment with
or termination of my employment with the Company.

This letter shall be governed by, subject to and construed and enforced pursuant
to the terms and conditions of the Employment Agreement.

 

   Jerry Ang Herrera



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 9

 

APPENDIX II

CODE OF ETHICS

Dear Colleague:

Peak International Limited is committed to serving the best interests of all our
varied constituencies: we strive to increase shareholder value, to provide
customers with quality products, to offer opportunities to all Peak employees,
and to meet our public responsibilities as a member of the global business
community.

Since the preservation of our reputation is fundamental to the continued well
being of our business, each employee has a personal responsibility to make sure
that his or her conduct is true to that objective. Proper conduct includes
strict compliance with the spirit and the letter of the laws and regulations
that apply to our business. But it means more than that. It also means that we
are honest and ethical in all of our business practices.

We set forth in the succeeding pages the Peak International Limited Code of
Ethics, approved by the Board of Directors. The Code often exceeds the
requirements of the law. The Code does not necessarily provide answers to all
questions that might arise; for that we must ultimately rely on each person’s
judgment as to when it is proper to seek guidance from senior officers of Peak.

Read the Code carefully and make sure you understand it and the consequences of
non-compliance. I expect all employees to comply with this Code. If you have any
questions about it or its application to events related to the company, with any
member of the board of directors of the company. Section 2 of the Code lists
procedures for making anonymous reports.

Our ability to meet the challenges of the future will depend in large measure on
our understanding and support of the Code’s purposes and spirit. We are
committed to providing the most competitive products and finest service to our
customers. Adherence to the policies set forth in the Code will help us to
achieve this goal.

Dean Personne

President/Chief Executive Officer



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 10

 

1. Responsibility To Our People

 

  1.1. We are all responsible for upholding the values, principles and standards
we share as members of the Peak International Limited staff. We must:

 

  1.2. Commit ourselves to creating an environment that encourages and fosters
open communication.

 

  1.3. Respect the privacy and dignity of all individuals.

 

  1.4. Maintain the highest standard of business conduct and ethics when using
electronic resources, such as the computer, phone and fax.

 

  1.5. Report family and personal relationships that may result in a conflict of
interest.

 

  1.6. Dedicate ourselves to maintaining a healthy, safe and secure workplace.

 

  1.7. Except as authorized herein on a de minimus basis, not accept personal
gratuities or give any customer or supplier the impression that we would do so.
Business meals or events where the supplier attends the meal or event may be
accepted if the value of the meal or event does not exceed $100 in any one case
or $1000 in the aggregate in any single calendar year. If a gratuity is offered
that exceeds the guidelines, then the Peak employee will politely refuse,
explaining that it is against company policy to accept the gratuity.

 

  1.8. Follow all company policies governing day-to-day performance of our jobs,
including the standards set forth in this Code of Ethics.

 

  1.9. Not engage in improper or illegal behavior even if directed to do so by
someone in higher authority. No one, regardless of position, has the authority
to direct any of us to commit a wrongful act.

 

2. Open Communication

 

  2.1. The company is committed to providing an environment that encourages and
fosters open communication. This means that we encourage and provide the means
for all company employees to express their ideas, opinions, attitudes and
concerns without fear of reprisal.

 

  2.2. Any employee or other person may report, without fear of reprisal, any
actual or suspected wrong-doing of any nature whatsoever related to the company
or its business or customers, including matters related to accounting issues,
internal controls, or auditing issues, or in the discretion of the reporting
employee, to Dean Personne, the company’s President and CEO, or to John Supan,
Chief Financial Officer. In addition, any employee may report any matter to the
Chairman of the Audit Committee of the Board of Directors, Christine Russell.
Contact information is set forth below.

 

  2.2.1. Any employee or other person may send a report anonymously if he or she
so chooses. Each report will be reviewed and acted upon, whether or not the
writer identifies himself or herself. While any method selected by the
individual may be used, we encourage the following methods:

 

  2.2.1.1. Mail. Send the report by mail to any one or more of the following
people addressed to the individuals at Unit E & F, 19/F, CDW Building, 388
Castle Peak Road, Tsuen Wan, New Territories, Hong Kong.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 11

 

  2.2.1.1.1. Christine Russell, Chairman of the Audit Committee, Peak
International Limited (email: christine.russell@viragelogic.com)

 

  2.2.1.1.2. Dean Personne, President and Chief Executive Officer, Peak
International Limited (email: dean_personne@peak.com.hk)

 

  2.2.1.1.3. John Supan, Chief Financial Officer (email: john_supan@peak.com.hk)

 

  2.2.1.2. Fax. Send the report by FAX to any one or more of the foregoing
people addressed to the individuals at (852) 2417 0503.

 

  2.2.1.3. Email. Send the report by email to any two of the above listed people
at their indicated email address. It is more difficult to send a report
anonymously by email since the sender leaves an electronic trail. Thus, this
method should not be used if the sender wishes to remain anonymous.

 

3. Employee Privacy

 

  3.1. We respect the privacy and dignity of all individuals. We limit access to
personal information to authorized personnel who need it for business or legal
purposes, and we will comply with all applicable laws regarding disclosure of
personal information.

 

  3.2. The company does not routinely monitor personal communications and
computer use of its employees, nor search their work spaces. You should not,
however, expect that these communications and work spaces will be private and
the company may elect to monitor such communications and/or search work spaces.
There may be times when appropriate company personnel may access employee work
spaces and monitor electronic and other communications for the safety or
protection of other people, company property or other reasons. Employees are not
permitted to access the electronic communications of other employees or third
parties unless directed to do so by the president or a vice president of the
company.

 

  3.3. The Company uses various forms of electronic communications including,
but not limited to computers, e-mail, telephones, voicemail, fax machines, and
software. All electronic communications, including all software and hardware,
are the sole property of the company and are to be used only for company
business.

 

  3.4. Electronic communication/media may not be used in any manner that would
be discriminatory, harassing or obscene, or for any other purpose which is
illegal, against company policy or not in the best interest of the company.

 

  3.5. Employees who misuse electronic communications and engage in defamation,
copyright or trademark infringement, misappropriation of trade secrets,
discrimination, harassment or related actions will be subject to immediate
termination.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 12

 

  3.6. Employees may not install personal software in company computer systems.
All electronic information created by any employee using any means of electronic
communication is the property of the company. Personal passwords may be used for
purposes of security, but the use of a personal password does not affect the
company’s ownership of the electronic information. The company may override a
personal password if, in the judgment of the company, it becomes necessary to do
so.

 

  3.7. Any information about the company, its products or services, or other
types of information that will appear in the electronic media about the company
must be approved by a vice president or president before the information is
Responsibility To Our Organization placed on an electronic information source.

 

4. Responsibility To Our Organization

 

  4.1. Prohibition on Advances and Loans

 

  4.1.1. The company may not advance or lend money to officers or directors of
the company. Section 402 of the Sarbanes-Oxley Act of 2002 prohibits public
companies from making or arranging personal loans to their executive officers or
directors. Furthermore, any loan or advance of money is subject to Section 96 of
the Bermuda Companies Act.

 

  4.2. Company Time

 

  4.2.1. Company time includes all of the time during the period when we are
assigned to work. We will make the best use of our time, and that of our
colleagues, while meeting our obligations to our customers and owners. We will
be on the job when scheduled and conform to the company’s rules governing our
day-to-day performance. We also must truthfully and accurately report our work
hours.

 

  4.2.2. Company employees who work full time for the company may not seek or
accept other employment without the express written consent of a vice president,
the chief executive officer, or the board of directors.

 

  4.3. Company Property

 

  4.3.1. Company employees must protect all tangible and intangible company
property, including equipment and vehicles, tools, supplies, keys, records and
reports, computer software and data, including e-mail and voice mail, company
proprietary information, intellectual property, and all services that the
company provides. That means:

 

  4.3.2. Without specific authorization, no employees may take, loan, donate,
sell, receive, intentionally damage, sabotage, destroy, or otherwise dispose of
any type of company property, regardless of condition or value, or use such
property for non-company purposes;

 

  4.3.3. Company employees must take measures to ensure against theft, damage,
sabotage and misuse of company property and must report any actual or suspected
theft or misuse of company property to management, who in turn must report such
event to a vice president of the company.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 13

 

  4.4. Company Funds

 

  4.4.1. All employees must properly use and protect company cash and its
equivalents, including currency, checks, money orders, postage, charge cards,
bills, vouchers, benefits enrollment forms and reimbursement claims. This means
making sure that all claims, vouchers, bills, estimates and invoices are
accurate and proper.

 

  4.4.2. When and if employees use company charge cards, such as credit cards,
gasoline cards and calling cards, they will do so for company business only.
When approving or certifying any voucher or bill, employees will have reasonable
knowledge that the expense and amounts involved are appropriate and proper.

 

  4.5. Company Reports

 

  4.5.1. Employees must ensure that all company reports, including all time
sheets, vouchers, bills, payroll and service records, measurement and
performance records, and other essential data, whether computerized or on paper,
are accurate and proper.

 

  4.5.2. Employees must follow all laws, regulations and company procedures for
carrying out and reporting business transactions. Employees must also obtain
appropriate authorizations and comply with all internal and external accounting
controls.

 

  4.5.3. Employees may never create a false or misleading report or record
involving vouchers, financial information, measurement data, work time
reporting, benefits enrollment forms or reimbursement claims, or other records
pertaining to company funds or property.

 

  4.5.4. Employees must not create or submit false or misleading reports of
operating statistics and measurements (sales or any other reports); nor
suppress, alter or destroy operating data and reports

 

  4.5.5. Employees must not willfully destroy or alter any corporate accounts,
records or other official company documents without proper authorization.
Employees must not willfully make false entries or conversely, willfully fail to
make correct entries

 

  4.5.6. Employees will advise all customers and suppliers of any clerical or
accounting errors, as they become known, and effect prompt correction of errors
through credits, refunds or other mutually acceptable means.

 

5. Use of Property Owned by Directors, Officers and Employees

Directors, officers, and other employees may not charge the company for the use
of assets they own or rent except as specifically authorized by written policies
and procedures, such as reimbursement for personal use of one’s automobile.

 

6. Conflicts Of Interest—Outside Employment And Other Activities

 

  6.1. A conflict of interest may arise if you engage in any activities or
advance your personal interests at the expense of the company’s interests. It is
your responsibility to avoid situations in which your loyalty may become
divided. Each individual’s situation is different, and, in evaluating your own,
you will have to consider many factors.

 

  6.2. The rules applicable to the most common conflict of interest situations
are provided below. Whenever you have doubts about a possible conflict, you
should review the company policy stated in this Manual. You should also candidly
discuss the matter with the CEO or the company’s General Counsel. Each situation
will be evaluated on a case-by-case basis.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 14

 

7. Assisting a Competitor

 

  7.1. An obvious conflict of interest is assisting an organization that markets
products in competition with the company’s current or proposed product
offerings. Without company consent you may not: (a) work for such an
organization as an employee, consultant or member of its board of directors; or
(b) have any ownership interest in any enterprise which competes with any
business of the company, except as a holder of less than 1 % of publicly traded
stock in a company. Such activities are prohibited because they divide your
loyalty between the company and the other organization.

 

8. Competing Against the Company

 

  8.1. You may not market products in competition with the company’s current or
proposed product offerings.

 

  8.2. It is your responsibility to consult with the CEO or the General Counsel
of the company if you are uncertain whether your planned activity will compete
with any of the company’s actual or proposed product lines. You should obtain
the written approval of the CEO or the General Counsel of the company before
pursuing the activity.

 

9. Supplying the Company

You may not work for or represent a supplier or vendor to the company, or be a
member of a supplier’s or vendor’s board of directors while you work for the
company. In addition, you may not accept money or benefits of any kind for any
advice or services you may provide to a supplier in connection with its business
with the company.

 

10. Someone Close to You Working in the Industry

 

  10.1. You may find yourself in a situation where your spouse, another member
of your immediate family, or someone else you are close to is a competitor or
supplier of the company or is employed by one. Such situations call for
particular attention to security, confidentiality and conflicts of interest. The
closeness of the relationship might lead you to inadvertently compromise the
company’s interests.

 

  10.2. There are several factors to consider in assessing such a situation.
Among them: the relationship between Peak and the other company; the nature of
your responsibilities as a Peak employee and those of the person close to you;
and the access each of you has to your respective employer’s confidential
information.

 

  10.3. You should also be aware that the situation, however harmless it may
appear to you, could arouse suspicions among your co-workers that might affect
your working relationships. The very appearance of a conflict of interest can
create problems, regardless of the behavior of the employee involved.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 15

 

  10.4. To remove any such doubts or suspicions, you should review your specific
situation with the CEO or the General Counsel of the company, to assess the
nature and extent of any concern and how it can be resolved. Frequently, any
risk to the company’s interest is sufficiently remote that you need only be
reminded to guard against inadvertently disclosing the company’s confidential
information. However, in some instances, a change in the job responsibilities of
one of the people involved may be necessary.

 

11. Transactions With Affiliated Companies

 

  11.1. When dealing with companies affiliated with Peak, either through common
ownership or through subsidiary relationships, we must avoid even the appearance
of impropriety.

 

12. Transactions with Interested Parties

 

  12.1. Any director, officer, or other employee with an interest in any company
transaction shall fully disclose that interest before the company undertakes the
transaction. Should a director, officer or employee discover their interest in a
company transaction after it begins, the director, officer or employee shall
disclose their interest immediately in writing to the Board of Directors.

 

  12.2. A director, officer, or employee is “interested” in a transaction when
he/she:

 

  12.2.1. is a director, officer, or employee of an entity that transacts
business or proposes to transact business with the company;

is closely related to any director, officer, or employee of a company that
transacts business or proposes to transact business with the company; or

 

  12.2.2. has an ownership interest in any entity transacting business with the
company.

 

  12.3. The Audit Committee of the Board of Directors shall review these
transactions. In order for the company to undertake the transaction, the Audit
Committee must approve it.

 

13. Monitoring of Sales to Affiliates

 

  13.1. In addition to its standard comprehensive accounting procedures, the
company shall monitor sales to affiliates. The CFO shall monitor sales to
affiliates and report such sales to the CEO and to the Board of Directors at
each board meeting.

 

14. Insider Trading

 

  14.1. General Rules

 

  14.2. Under United States Securities Laws and Company Policy you may not:

 

  14.2.1. Buy or sell Peak’s securities (or in some cases the securities of
other companies) while in possession of material non-public information (“inside
information”).



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 16

 

  14.2.2. Disclose inside information to outsiders, including family members,
who then trade in the Peak’s securities or the securities of another company on
the basis of that information. This is called “tipping” and can lead to civil
and criminal liability for both the “tipper” and “tippee;”

 

  14.2.3. Sell Peak’s securities without complying with all the requirements of
Rule 144 of the 1933 Securities Act. Rule 144 is described in detail later in
this section.

  14.2.4. Answer questions or provide company outsiders with information about
the company and its affairs unless you are specifically authorized to do so.

 

15. Who Is An “Insider” And What Is “Material Inside Information?”

 

  15.1. The term “insider” includes not only corporate directors, officers and
employees, but also persons who learn of material non-public information through
their job duties or special relationships with corporate insiders. For example,
secretaries, mail room clerks and messengers can discover material non-public
information while performing their duties. Anyone who discovers material
non-public information in this way is an “insider” under federal securities
laws.

 

16. Materiality

 

  16.1. Under federal securities laws, inside information is “material” if a
reasonable investor would consider it important in deciding whether to buy or
sell securities.

 

  16.2. “Material” inside information includes:

 

  16.2.1. Company financial results, earnings, possible dividend increases or
decreases, stock splits, stock dividends and other financial information;

 

  16.2.2. Anticipated public or private offerings of company securities;

 

  16.2.3. Company evaluation of an acquisition candidate, business unit
divestiture, joint venture, tender offer or other restructuring activity;

 

  16.2.4. Mergers, acquisitions, divestitures, or other restructuring activity
in progress or under discussion or negotiation;

 

  16.2.5. Any significant litigation, actual or threatened disputes or
governmental investigations;

 

  16.2.6. Changes in management or control of the company.

 

  16.3. This list is not exhaustive. Depending on the circumstances, other types
of information can be “material.”

 

  16.4. Until material non-public information does become public, any director,
officer, or employee with knowledge of it may not trade in Peak’s securities. In
addition, if directors, officers or employees obtain inside information
concerning another company in the course of performing their duties, they may
not trade in that company’s securities or tip others.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 17

 

17. Window Period

 

  17.1. After material information is disclosed to the public, a director,
officer, or employee must not trade in the Peak’s securities until the market
has had sufficient time to consider the information. All directors and officers,
and employees with inside information, must therefore refrain from trading in
Peak’s securities for at least 3 business days after the disclosure of material
information.

 

  17.2. Officers and directors of the company, and employees with inside
information, may not purchase or sell Peak shares during the period beginning
two weeks before the end of each fiscal quarter until 3 days after publication
of the company’s disclosure of material information.

 

  17.3. All officers and directors and other insiders should obtain the approval
of the company’s Chief Financial Officer, before undertaking any transaction in
company securities.

 

18. Rule 144: Resale Restrictions on Company Securities

 

  18.1. Under the Securities Act of 1933, an “affiliate” of the company who owns
Peak’s securities must comply with Rule 144 of the Securities Act of 1933 in
order to resell them. Unless directors and executive officers comply with Rule
144, they may not be able to sell Peak’s shares in the open market without
registering the shares under the Securities Act of 1933. Rule 144 applies to
common and preferred stock, bonds, debentures and any other form of security,
even those that were once registered under the Securities Act of 1933 but are
not registered at the time of proposed resale.

 

  18.2. The following provisions of Rule 144 apply to resale of Peak’s
securities by affiliates:

 

  18.2.1. Current public information

 

  18.2.2. Investors must have access to sufficient current information about the
company. The company meets this requirement only if it has filed all reports
required by the 1934 Securities Exchange Act during the 12 months prior to the
proposed resale.

 

  18.2.3. Manner of sale

 

  18.2.3.1. The director or officer or employee must sell the company’s shares:
in an open market transaction;

 

  18.2.3.2. through a broker;

 

  18.2.3.3. at the prevailing market price for no more than the usual and
customary brokerage commission. The broker may not solicit nor arrange for the
solicitation of customers to purchase the shares.

 

  18.3. Number of shares which may be sold in any three month period

 

  18.3.1. A director, officer or employee may sell no more than the greater of:

 

  18.3.2. one percent of the outstanding shares of the company; or

 

  18.3.3. the average weekly reported trading volume in the four calendar weeks
preceding the transactions.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 18

 

19. Notice of proposed sale

 

  19.1. If a director, officer or affiliate proposes to sell more than 500
shares or $10,000 worth of shares during any three-month period, then the
officer, director or affiliate must file a notice of sale with the SEC on Form
144 prior to, or concurrently with, placing the order to sell shares.

 

20. Holding Periods

 

  20.1. Anyone acquiring company securities directly or indirectly from the
company in a transaction that was not registered with the SEC under the 1933 Act
must hold these securities for at least one year before reselling them. There is
no statutory minimum holding period for securities previously registered under
the 1933 Act.

 

  20.2. Penalties for Violating Securities Law and Company Policy.

 

  20.3. Securities law violations can carry severe and expensive civil penalties
for both the company and any individual directors, officers and employees who
willfully violate securities laws. Individuals may also be liable for criminal
penalties up to a maximum of $1 million and ten years in prison. A director may
be forced to resign. Officers and employees may be subject to disciplinary
action, including termination.

 

21. You Are Responsible for Knowing Your Obligations Under This Policy

All directors, officers and employees should review this material carefully and
contact the company’s General Counsel prior to engaging in any transaction in
Peak’s securities which might violate securities laws and/or this company
policy. Contact the company’s General Counsel for guidance on the rules about
responding to questions or requests for information from outsiders. Contact the
company’s General Counsel regarding any SEC mandated reporting or form-filing
requirements.

 

22. Compliance

 

  22.1. In order to facilitate compliance with legal requirements, the company
is adopting the following policy to govern transactions by directors, officers,
and employees in Peak’s securities.

 

  22.2. Before trading in Peak’s securities, directors, officers and employees
must obtain advance approval of the transaction from a “Compliance Officer,” who
will initially be the Chief Financial Officer. To approve the transaction, the
Compliance Officer must (a) determine that no circumstances exist which might
subject the director, officer or employee to a charge of trading on the basis of
material non-public information, (b) determine whether the securities may be
properly transferred under the Securities Act of 1933, as amended, and
(c) ensure that the records of the Compliance Officer with respect to the
director, officer, or employee’s ownership of Peak’s securities are up to date.

 

23. Disclosure Controls And Procedures

 

  23.1. Confidentiality of Company Information

 

  23.2. As a general matter, all information relating to the company’s business
that has not been publicly disclosed is confidential, subject to the exceptions
listed below.

 

  23.3. Directors, officers, and employees may disclose information about the
company to company outsiders only if specifically authorized to do so in
accordance with the procedures set forth in this Code. After the company
authorizes or commences disclosure; Rule l0b-5 of the 1934 Securities Exchange
Act governs statements by the company or its agents. Directors, officers and
employees may not make any untrue statement of material fact. Rule l0b-5 also
prohibits the omission of material facts during disclosure if such omission
would make the disclosure misleading.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 19

 

  23.4. All employees must adhere to the following company procedures when
responding to inquiries about the company:

 

  23.5. The company’s designated spokespersons are the Chief Executive Officer
and the Chief Financial Officer;

 

  23.6. Any inquiries from outsiders regarding the company should be referred
directly to the spokespersons identified above;

 

  23.7. When responding to inquiries concerning corporate activities, directors,
officers and employees must not deny the existence of those activities. Such
statements may subject the company to an affirmative disclosure obligation if
the facts change. Instead, refer inquiries to the company spokespersons;

 

  23.8. You should direct any questions about this policy and these procedures
to the company’s designated spokespersons.

 

24. Sarbanes-Oxley Certifications

 

  24.1. The CEO and CFO, pursuant to §906 of the Act, must certify that to the
best of their knowledge the periodic report containing financial statements
filed by Peak with the SEC fully complies with the requirements of the
Securities Exchange Act of 1934 and that information contained in the periodic
report fairly presents, in all material respects, the financial condition and
results of operations of the company.

 

  24.2. In addition, the CEO and CFO, pursuant to §302 of the Act, must each
certify that:

 

  24.2.1. he has reviewed the report;

 

  24.2.2. based on his knowledge, the quarterly report does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by the
report;

 

  24.2.3. based on his knowledge, the financial statements, and other financial
information included in this quarterly report, fairly present in all material
respects the financial condition, results of operations and cash flows of the
company as of, and for, the periods presented in the report;



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 20

 

  24.2.4. that he is responsible for establishing and maintaining disclosure
controls and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for
Peak and the CEO and CFO have:

 

  24.2.5. he has designed such disclosure controls and procedures to ensure that
material information relating to the registrant, including its consolidated
subsidiaries, is made known to the CEO and CFO by others within those entities,
particularly during the period in which this report is being prepared;

 

  24.2.6. he has evaluated the effectiveness of Peak’s disclosure controls and
procedures as of a date within 90 days prior to the filing date of the report
(the “Evaluation Date”); and

 

  24.2.7. presented in the report his conclusions about the effectiveness of the
disclosure controls and procedures based on our evaluation as of the Evaluation
Date;

 

  24.2.8. that he has disclosed, based on his most recent evaluation, to Peak’s
auditors and to the audit committee:

 

  24.2.9. all significant deficiencies in the design or operation of internal
controls which could adversely affect Peak’s ability to record, process,
summarize and report financial data and has identified for Peak’s auditors any
material weaknesses in internal controls; and

 

  24.2.10. any fraud, whether or not material, that involves management or other
employees who have a significant role in Peak’s internal controls; and

 

  24.2.11. has indicated in the report whether or not there were significant
changes in internal controls or in other factors that could significantly affect
internal controls subsequent to the date of their most recent evaluation,
including any corrective actions with regard to significant deficiencies and
material weaknesses.

 

25. Due Diligence Procedures

 

  25.1. In order to facilitate the certifications and disclosures described
above, the company has established the following procedures to ensure that the
CFO and CEO are knowledgeable regarding the financial and operational affairs of
the company and with the content of periodic reports to be filed with any
governmental agency:

 

  25.1.1. The vice president, manufacturing operations, shall maintain and or
establish practices to assure the accurate and timely collection of information
and report weekly in writing to the CEO, CFO and such other executive officers
and employees as such vice president shall determine regarding the status of
manufacturing operations, costs, quality, inventories, backlog, capital
equipment, personnel, and other information relative to such vice president’s
area of responsibility.

 

  25.1.2. The vice president, CFO shall maintain written policies and procedures
relating to such officer’s area of responsibility, including procedures and
controls to assure the accurate and timely collection of financial data and
information from all operating entities of the company. In addition, the CFO
shall provide written reports to the CEO and such other executive officers and
employees as such vice president shall determine, not less frequently than
monthly regarding the results of operations, cash flows and financial affairs of
the company. The CFO shall report any material events to the CEO and such other
executive officers of the company as shall be affected by such event as promptly
as practicable.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 21

 

  25.1.3. The vice president, General Counsel, shall provide written reports to
the CEO and CFO regarding the status of litigation not less frequently than
quarterly and shall report all material events as promptly as practicable.

 

  25.1.4. The vice presidents, sales and marketing, shall report to the CEO not
less frequently than monthly regarding trends, competition, and other matters
related to sales and marketing of the company’s products.

 

  25.2. The CFO and CEO shall review the system of internal controls as of a
date within 90 days prior to the issuance of any report to be filed with the
Securities and Exchange Commission and include in each such report their
conclusions about the effectiveness of their internal controls based on their
evaluation as of that date.

 

  25.3. The CEO and CFO shall disclose to the company’s outside auditors and to
the audit committee of the board of directors:

 

  25.3.1. all significant deficiencies in the design or operation of internal
controls which could adversely affect the company’s ability to record, process,
summarize, and report financial data and have identified for the company’s
auditors any material weaknesses in internal controls;

 

  25.3.2. any fraud, whether or not material, that involves management or other
employees who have a significant role in the issuer’s internal controls; and

 

  25.3.3. whether or not there were significant changes in internal controls or
in other factors that could significantly affect internal controls subsequent to
the date of their evaluation, including any corrective actions with regard to
significant deficiencies and material weaknesses.

 

26. Temporary Investment Of Corporate Funds And Diversification Of Risk

 

  26.1. Temporary Investment of Corporate Funds

 

  26.2. The company shall invest its excess cash not required for operations
only with financial institutions having the highest credit rating available at
such time, in Hong Kong, Singapore, or the United States. This provision shall
not be applicable to cash required for operations in other jurisdictions. The
company shall also limit its cash investment risk exposure by investing with
several unrelated financial institutions. The company shall invest no more than
$10 million with any one financial institution. Any deviation of this policy may
only be made in unusual circumstances on a temporary basis with the approval of
the CEO and CFO, provided that the Audit Committee is notified at the earliest
possible time and in no event more then 15 days from the date of such deviation.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 22

 

  26.3. The CFO shall issue reports to the Audit Committee of the Board of
Directors at the end of each quarter and from time to time upon request.

 

  26.4. We recognize the risks involved in limiting company investments to a
small number of industries and investments. Therefore we will attempt to reduce
investment risk through diversification of the company’s investment portfolio.
We will maintain a diversified portfolio and will periodically review the
portfolio to ensure that it is properly diversified to reduce risk.

 

27. Credit And Collections Policies

 

  27.1. The company recognizes that the extension of trade credit and the terms
on which it is extended can be sensitive matters of business judgment. From time
to time management will review the company’s trade credit arrangements to
determine whether the arrangements work to the benefit of the company.

 

  27.2. Any account receivable unpaid longer than 90 days from the end of the
approved credit period shall be designated a “delinquent account.” The company
will refer all delinquent accounts to its internal collections department for
collection. While any customer’s account is delinquent, the company shall make
new shipments to that company only on a prepaid, cash on delivery, or other
suitable basis specifically approved by the CFO.

 

  27.3. Should the customer bring a delinquent account back to good standing,
the company shall review the customer’s trade credit terms and take appropriate
action.

 

  27.4. If any account remains unpaid 150 days from the end of the approved
credit period, the company shall refer the account for collection and report
such delinquency to the Audit Committee. In such event, the company shall
establish a bad debt reserve in accordance with procedures to be established by
the CFO. Except in unusual circumstances, the company shall make no further
shipments to any such customer until that customer’s account is no longer
delinquent. Any unusual circumstances shall be documented in writing and
provided to the Audit Committee.



--------------------------------------------------------------------------------

Employment Agreement – Jerry Ang Herrera

September 20, 2007

Page 23

 

I acknowledge receipt of a copy of the Code of Ethics of Peak International and
its subsidiaries and agree to abide by both the letter and spirit of its terms.
I acknowledge receipt of the company’s instructions regarding the procedure for
making anonymous complaints or reports set forth in Section 2, above.

 

DATE :

       

Employee’s Name :

       

ID / Passport Number:

       

Employee’s Signature:

       